SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

842
KA 13-01140
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JEREMY L. FINCH, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (NICHOLAS P. DIFONZO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LORI PETTIT RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY, FOR RESPONDENT.


     Appeal from a judgment of the Cattaraugus County Court (Ronald D.
Ploetz, J.), rendered June 10, 2013. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree
and criminal trespass in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of assault in the second degree (Penal Law § 120.05
[3]) and criminal trespass in the second degree (§ 140.15 [1]),
defendant contends that his waiver of the right to appeal is not valid
and that his sentence is unduly harsh and severe. Although we
conclude that defendant’s waiver of the right to appeal is invalid
inasmuch as the minimal perfunctory inquiry made by County Court was
insufficient to “establish that [he] understood that the right to
appeal is separate and distinct from those rights automatically
forfeited upon a plea of guilty” (People v Lopez, 6 NY3d 248, 256), we
nevertheless conclude that the sentence is not unduly harsh or severe.




Entered:   September 26, 2014                      Frances E. Cafarell
                                                   Clerk of the Court